I concur in the opinion of my learned colleagues but write separately to emphasize two points. First, this court is expressing no opinion as to which union the employees of the Franklin County Sheriff's Department will choose when SERB finally gets around to conducting an election. Second, this court is not in any way sanctioning the three-and-one-half-year delay between the petition for a representation election filed by the FCLEA and today's date, with no election having been held or apparently scheduled. Such delays threaten chaos to the whole statutory scheme enacted to install order in the arena of the organizing of public employees. Such delays allow a party who likes the status quo (be it an employer, a rival union, or other interested party) to thwart the will of the employees in organizing and choosing their representative. Hopefully the Supreme Court of Ohio will not be reticent to encourage SERB to act promptly in holding representation elections in the future. *Page 691